Territory of Michigan— in the supreme court of the territory of THE TERM OF SEPTEM* 1810-
Gazet Trombly was attached to answer unto Benjamin Woodworth in a plea of trespass on the case whereupon the said Benjamin by E Brush his attorney complains for this towit that whereas Palmer Kelly on the twenty second day of March in the year of our Lord one thousand eight hundred nine towit at Detroit in the Territory aforesaid was rightfully and lawfully retained and placed in the service of the said Benjamin as an apprentice to learn the art and mistery of a House Carpenter for and during the full end and Term of Eight years and six months from thence next ensuing and fully to be complete and ended and the said Palmer Kelly had served for the space of one year or there abouts next after the said twenty second day of March in the year aforesaid in the service of the said Benjamin whereby the said Benjamin obtained and acquired diverse great profits and advantages from the labor and service of the said Benjamin his apprentice Nevertheless the said Gazet not ignorant of the premises but contriving craftily and subtally to deceive and defraud the said Benjamin of his apprentice aforesaid and retained in his service as an apprentice and of all the profits benefits and advantages which the said Benjamin by reason of his said apprentice aforesaid might have and gain procured and inticed the said Palmer Kelly to depart from and leave the service of the said Benjamin and against the will of the said Benjamin and did afterwards towit on or about the first day of April in the year of our Lord one thousand eight hundred ten at the River St Clair towit at Detroit in the Territory aforesaid aid assist and carry away the said Palmer Kelly from out of the service of the said Benjamin whereby the said Benjamin entirely lost the service of the said Palmer Kelly his apprentice to the damage of the said Benjamin as he says four hundred dol-
*314lars and thereof to recover the same with costs &c he brings suit &c and hath pledges towit Jn° Doe & Ricd Roe
E Brush Atty—
Territory of Michigan towit— Benjamin Woodworth puts in his place E Brush his Atty agl Gazet Trombly in the plea aforesaid—

[In the handwriting of Elijah Brush]